Citation Nr: 0711168	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-31 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for carpal tunnel 
syndrome with left ulnar nerve neuropathy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for carpal tunnel syndrome with left ulnar 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1942 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This matter has been certified to the Board for review of an 
original claim under 38 U.S.C.A §  1151 for the residuals of 
VA medical treatment resulting in carpal tunnel syndrome with 
left ulnar neuropathy.  However, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. § 19.35.    

The record indicates that by decision dated in June 1991, the 
Board denied entitlement under 38 U.S.C.A §  351 (1990) 
(i.e., the predecessor statute to the current 38 U.S.C.A §  
1151) for bilateral carpal tunnel syndrome.  Thus, the 
veteran must submit new and material evidence to reopen the 
merits of his claim.  

Because the veteran has not been properly advised in 
accordance with the law as to how to substantiate the 
reopening of his claim, the issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left-sided carpal tunnel syndrome with left ulnar nerve 
neuropathy is not related to any injury or disease incurred 
in service.




CONCLUSION OF LAW

Left-sided carpal tunnel syndrome with left ulnar nerve 
neuropathy was not incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

The provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 and 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006) describe VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Notice was provided to the veteran in August 2001, prior to 
the initial AOJ decision.  Although this notice was deficient 
in that it failed to provide notice to the veteran of the 
fourth Pelegrini II element, notice of this element was 
provided in a May 2005 letter.  These letters read as a whole 
advised the veteran of all the Pelegrini II elements as 
stated above.  The veteran was provided with substantial time 
to respond to all letters.  The Board notes that the veteran 
has been seeking service connection for conditions related to 
his hands since his release from service in 1946.  In 
relation to his claim, he has submitted information and 
evidence,  indicating actual knowledge of what information 
would substantiate his application.    

In particular, the August 2001 and May 2005 letters advised 
that evidence which would substantiate his claim would 
include the essential components of a successful claim of 
service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event; as noted by the U.S. Court of Appeals 
for Veterans Claims (Court) in repeated cases.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998).   

Thus the Board finds that the late timing of the notice of 
the fourth Pelegrini II element is nonprejudicial error as 
the veteran has been afforded appropriate notice and had 
actual knowledge of the need to submit evidence in support of 
his claim.  

The Board also notes that the veteran has not been provided 
with notice pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial of the 
veteran's claim hereafter, any questions as to a disability 
rating or effective date are moot.  Thus the Board finds that 
the veteran has not been prejudiced by VA's failure to 
provide notice on these elements of his claim.

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted substantial evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in his claims file.  VA 
outpatient and inpatient records are in the file for 
treatment from December 1979 through August 2001.  The 
veteran provided private medical treatment records himself, 
as well as providing a release for VA to obtain any 
additional records, which it did so.  The veteran was 
notified in the rating decision and Statement of the Case of 
what evidence the RO had obtained and considered in rendering 
its decisions.  He has not identified any additional evidence 
not previously considered.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in September 2001 and 
April 2002.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

In addition, a claims file review was conducted by the VA 
medical professional in September 2001.  Shipwash v. Brown, 8 
Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The veteran contends that carpal tunnel syndrome with left 
ulnar nerve neuropathy was caused or aggravated by in-service 
treatment for trophic degeneration - a disability for which 
service connection was granted based upon its resulting 
dyshidrotic eczema   

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  The specific basis of the denial is 
that the preponderance of the competent, and more informed 
medical evidence is against the claim.   Owens v. Brown, 7 
Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  As noted, in order to prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran is claiming service connection for carpal tunnel 
syndrome with left ulnar nerve neuropathy as due to a burn 
injury and subsequent fungus infection that incurred in 
service.  A review of the current medical records shows that 
the veteran has a current diagnosis of bilateral carpal 
tunnel syndrome with left ulnar nerve neuropathy.  (See VA 
examination report from April 2002 and private neurologist's 
letter dated in September 2000.)  Thus the veteran has a 
current disability.

The veteran's service medical records shows that the veteran 
was hospitalized on October 1, 1944, with a diagnosis of 
bilateral trophic degeneration following the radial nerve 
distribution in the hands.  A treatment note from the USS 
Clark indicates that the veteran had been treated for the 
previous six to eight weeks with progressive signs and 
symptoms over the above areas as follows: paresthesias, 
tenderness, loss of normal fingerprint whorls, skin parchment 
appearance from loss of the elastic tissue in skin, and hands 
going to sleep while he is sleeping.  This note indicates 
that the veteran's fingers had become so tender that typing 
was painful.  A complete brachial plexus block of the left 
side with procaine exactly reduplicated his symptoms in the 
left hand.  He had an exaggerated cervical and upper thoracic 
spinal curve.  

Treatment records from the U.S. Naval Hospital in St. 
Alban's, New York, from October 1944, show the veteran 
complained of his hands tiring easily.  It was noted that a 
year previously, the veteran reported a sensation that his 
hands were "asleep" and tingling ran up both forearms.  
Sensation was normal except for some loss over palmar surface 
of first phalanx, third finger of right hand.  There was some 
weakness of extension of both forearms but flexion and grip 
strength were normal.  

A treatment note from December 1944, shows the veteran was 
improving.  A January 1945 treatment note indicates the 
veteran was improving slightly with marked temperature and 
lesser trophic disturbances of hands.  A January 1945 x-ray 
examination of both hands showed no evidence of bone or joint 
pathology and no demineralization.  In March 1945 the veteran 
underwent a left stellate ganglion block which resulted in 
marked but transitory improvement.  

In May 1945 the veteran was transferred to a U.S. Naval 
convalescent hospital.  Final diagnosis was bilateral trophic 
degeneration following the radial nerve distribution in the 
hands.  It was noted that the veteran appeared to have made a 
full recovery.  After approximately three weeks of additional 
convalescence, the veteran returned to duty.  

In November 1945 the veteran was examined and found 
physically qualified for transfer.  In December 1945 the 
veteran underwent mental and neurological examination.  
Neurological examination of his hands revealed them to be 
moist and clammy, but without sensory change, trophic changes 
or loss of function or strength.  Normal reflexes were 
present.

In February 1946 the veteran was hospitalized at a US Naval 
Hospital.  He complained of dissatisfaction with the Navy, 
inability to concentrate and numbness and burning sensation 
of the hands.  While physical examination showed slight 
hyperhidrosis of both palms and moderate weakness of both 
hands, the diagnosis was no disease, but he was deemed 
unsuited for further Naval service.  A Board of Medical 
Survey was directed and conducted in April 1946.    

Significantly in light of the veteran's current reports, the 
Board of Medical Survey found that although the veteran had 
no disabling physical or mental disorder, he was unfit for 
further military service because of his temperament and lack 
of motivation.  Pursuant to that finding, the veteran was 
discharged from active Naval service.  
Given the veteran's current and past contentions, the service 
medical records and the Board of Medical Survey report are 
highly probative.  In sum, these reflect that although the 
veteran was treated for a bilateral hand disorder; (1) it was 
not the result of a burning due to some substance; (2) he was 
not discharged due to physical disability, and (3) he was not 
discharged from active Naval Service with a physical 
disorder.  

Because the service medical records and the Board of Medical 
Survey report were generated with a view towards ascertaining 
the veteran's then-contemporaneous state of physical and 
mental readiness, they are similar to both statements of 
medical diagnosis and treatment and official records.  Both 
types of evidence in this matter, and in general in the law, 
are accorded a high degree of probative value, especially 
opposed to those generated during the course of the veteran's 
current attempt to secure service connected compensation.  
See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Flynn v. 
Brown, 6 Vet. App. 500, 503 (1994).

The issue of medical nexus, in this case involving whether 
the veteran's in-service  bilateral trophic degeneration 
resulted in left-sided carpal tunnel syndrome, is 
quintessentially one requiring competent medical opinion.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  

Respectfully stated, to the extent that the veteran or his 
spouse argue otherwise, there is no showing that they have 
any medical training, and such opinions are not competent 
evidence.  It is well-established that  laypersons are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities and such opinions are entitled 
to no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In support of his claim, the veteran has submitted a letter 
authored by Michael Balm, M.D., dated in September 2000.  Dr. 
Balm reported that the veteran has numbness in both arms 
which began "following an injury and illness sustained while 
in active service during World War II.  Recent nerve 
conduction studies confirmed the presence of left carpal 
tunnel syndrome and left ulnar neuropathy at the elbow."  

Other than the account of the veteran and possibly his 
spouse, the basis of Dr. Balm's opinion is unknown, as he 
fails to set forth what evidence he bases his conclusion that 
the veteran's current illness is related to an injury or 
illness sustained while on active duty.  As is noted above, 
however, the veteran's repeated assertions of his in-service 
symptomatology and treatment have been rejected by prior 
adjudicators - the sole service-connected injury is the 
veteran's eczema disorder.  

It is unknown whether Dr. Balm was aware that the veteran was 
not definitively diagnosed to have carpal tunnel syndrome 
until June 1988, although treatment notes from 1987 indicate 
possible right carpal tunnel syndrome.  VA treatment records 
from May and June 1988 show the veteran complained of 
numbness in both hands all the time that awakened him from 
sleep but denied pain.  The final diagnosis was mild carpal 
tunnel syndrome.  

Similarly, although the veteran reports paresthesia in his 
hands, there is no objective medical evidence prior to 1987 
confirming his subjective complaints; or demonstrating that 
such symptoms were linked to any disorder other than service-
connected eczema.  Rather prior VA neurological examinations 
from March 1952 and August 1976 failed to find any 
neurological abnormalities in the veteran's hands.  In 
addition work-related treatment records from July 1976 
through August 1979 failed to show any relevant complaints 
even though the veteran was treated multiple times for 
injuries to his hands.  

Thus, the veteran's allegation as to continuity of 
symptomatology, standing alone, is not plausible in light of 
the absence of continuous symptomatology in the medical 
evidence of record.  See McManaway v. West, 13 Vet. App. 60, 
66-67 (1999).  The diagnosis of carpal tunnel syndrome is too 
remote from service for it to be considered a service-related 
without either a showing of continuity of symptomatology or a 
medical expert's opinion linking the current disability was 
service.



Under VA's statutory duty to assist, he was provided a 
peripheral nervous examination in September 2000.  It was 
then noted that the veteran had valvular heart disease and 
non-insulin dependent diabetes.  He has been treated with 
oral hypoglycemics since approximately 1998 and prior to 
that, for a number of years, he was considered to be 
"borderline" diabetic.  The veteran denied specific pain in 
his arms or hands but rather complained of bilateral 
decreased sensation of the hands "like a covering of wax."  
The examiner noted the letter from the veteran's private 
neurologist and that the EMG/NCV results he referred to were 
not available.  

Clinical examination included nerve conduction velocity 
testing of the upper extremities which revealed 
polyneuropathy consistent with diabetic peripheral neuropathy 
and a left median nerve neuropathy consistent with carpal 
tunnel syndrome.  Thus the diagnoses were left carpal tunnel 
syndrome and diabetic peripheral neuropathy.  

However, the examiner stated that the diabetic peripheral 
neuropathy is likely accounting for the veteran's current 
symptomatology.  He also stated that it is unlikely that any 
surgery or event in the military service caused either of 
these diagnoses.  In January 2002, the veteran's claims file 
was returned to the VA Medical Center.  

The examiner observed that although the veteran had an injury 
to the bilateral hands in the military which was sufficiently 
severe to require a stellate ganglion block, suggesting the 
diagnosis of complex regional pain syndrome, the central 
question was whether the veteran's carpal tunnel syndrome and 
ulnar sensory symptoms are caused by military service.  
Significantly, the examiner observed that carpal tunnel 
syndrome and peripheral neuropathy is common in diabetics, a 
medical condition for which the veteran was treated.



Again the veteran's claims folder was returned to the VA 
Medical Center for a specialist to conduct an examination.  
In April 2002, the veteran was re-examined.  After examining 
the veteran and performing nerve conduction velocity testing, 
the examiner assessed the veteran to have bilateral carpal 
tunnel syndrome, left ulnar sensory neuropathy, and a history 
of injury with description consistent with complex regional 
pain syndrome or RSD now resolved.  

The examiner observed that the veteran's history, including 
his subjectively reported history, was consistent with 
complex regional pain syndrome or RSD now resolved.  The 
examiner did not find the veteran's bilateral carpal tunnel 
syndrome with left ulnar nerve neuropathy to be related to 
the veteran's service.

The opinions of the VA examiners are clearly more probative.  
They were clearly based upon comprehensive review of the 
veteran's medical history as evidenced in both his claims 
folder and medical evidence.  Shipwash and Guerreri, supra.

In contrast, the private neurologist's letter is not clear as 
to what evidence he considered in rendering his opinion and 
appears to be based upon the veteran's self-given history and 
current medical treatment.  To the extent that the veteran or 
his spouse may have accurately reported his history, the 
basis of Dr. Balm's conclusions are unknown.  Moreover, to 
the extent that Dr. Balm's opinion is based upon factual 
accounts of military service or its aftermath which were 
previously rejected, Dr. Balm's opinion is not informed and 
therefore not probative.  See, e.g., Jones (Stephen) v. West, 
12 Vet. App. 383 (1999)  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993)(All for the general proposition that medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).  

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application, and the veteran's claim must be denied.




ORDER

Entitlement to service connection for carpal tunnel syndrome 
with left ulnar nerve neuropathy is denied.

REMAND

The veteran has also claimed benefits under 38 U.S.C.A. 
§ 1151 for carpal tunnel syndrome on the basis that surgery 
conducted by VA in March 1986 aggravated his pre-existing 
condition.  As noted, in June 1991, the Board denied 
entitlement under 38 U.S.C.A §  351 (1990) (i.e., the 
predecessor statute to the current 38 U.S.C.A §  1151) for 
bilateral carpal tunnel syndrome.  Thus, the veteran must 
submit new and material evidence to reopen the merits of his 
claim.  The RO/AMC has not complied with VA's notice 
obligations with regards to this claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with VCAA notice 
that is compliant with the current notice 
requirements as to how to establish 
entitlement to benefits under 38 U.S.C.A. 
§ 1151, under the Kent decision, as above.

2.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished, readjudicate the 
veteran's claim.  If such action does not 
resolve the claims, a Supplemental Statement of 
the Case should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


